 402DECISIONSOF NATIONALLABOR RELATIONS BOARDThomas L. Green&Company, Inc.andCharles W.Lawson,An Individual.Case 25-CA-3192April 17, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn January 27, 1969, Trial Examiner James F.Foley issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondentfiledexceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in this case, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Thomas L.Green & Company, Inc., Indianapolis, Indiana, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.Relations Board (herein called the Board) under Section10(b) of the National Labor Relations Act, as amended(herein called the Act), 61 Stat. 136, 76 Stat. 579, againstThomas L. Green & Company, Inc. (herein calledRespondent), by a complaint issued October 23, 1968, andamended November 15, 1968, and an answer filed byRespondentonOctober' 31, 1968, and answer toamendment to 'complaint filed November 18, 1968. Thecomplaint as amended, is premised on a charge filed byCharles W. Lawson, an individual, on July 22, 1968.Itisallegedinthecomplaint as amended thatRespondent threatened employees on June 11 and July 1,1968, that it would lay off, terminate or discharge themfor engaginginunionactivities, in violation of Section8(a)(1)of the Act,` and on or about July 12, 1968,discharged CharlesW. Lawson, the Charging Party, forengaging in unionactivities, in violation of Section 8(a)(1)complaint and its answer to the amendment to thecomplaint denied theillegalconduct alleged against it.A hearing on the amended complaint and answer washeld before me on December 3, 1968. The parties wereafforded an opportunity to present evidence, make oralargument and file briefs.Briefswere filed by GeneralCounsel and Respondent after the close of the hearing.FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, an Indiana corporation with its principaloffice and place of business at Indianapolis, Indiana, isengaged in the manufacture, sale, distribution, anderection of bakery plant equipment and related equipmentandmaterialsDuring the year 1968, Respondentpurchased materials and goods with a value in excess of$50,000 which were shipped from sources outside theState of Indiana, to its plant in Indianapolis, Indiana, andduring the same year sold at the plant in Indianapolisequipment and products with a value in excess of $50,000,which were shipped from the plant to destinations inStatesother than Indiana. Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and assumption of jurisdiction will effectuate thepurposes of the Act.'Without adoptingthe TrialExaminer's conclusion that the Respondentknew that Lawson had made contract proposals at the July 8, 1968,meeting,itisclear,however,thatunder all the circumstances theRespondent was aware of Lawson'sactiveparticipation in the unionmeeting held some 25 yards from shop superintendentTotty's office.We finditunnecessary to pass upon the GeneralCounsel's exception totheTrialExaminer's conclusion that Vice President Hubbard's remarkrelative to "gettingnd" ofthe employees who were dissatisfied with astrict applicationof thecontractual provisions relative to holiday pay wasnot violative of Section 8(a)(I) of the Act Such finding,ifmade, would becumulative in nature and would not affect the scope of our Order andRemedy hereinTRIAL EXAMINER'S DECISIONStatement of the CaseJAMESF.FOLEY,TrialExaminer:Thiscase,25-CA-3192,was brought before the National Labor11.THE LABORORGANIZATIONS INVOLVEDBakery Machinery Workers, Inc. (herein called Union),is a labor organization within the meaning of Section 2(5)of the Act.111.THE UNFAIR LABOR PRACTICESA. The IssueCharging Party Charles W. Lawson was discharged onJuly 12, 1968. General Counsel contends Lawson wasdischargedbecauseheengaged in union activities.Respondent contends he was discharged because there wasno need for his services.175 NLRB No. 70 THOMAS L. GREEN & CO.403B. The Evidence in Supportof ComplaintIn January 1968, Lawson became a member of theUnion's Negotiating and Grievance Committees ' On June10, 1968, Lawson talked to David Totty, Respondent'sshop superintendent, about the amount of the paycheckreceivedbyemployeeCharlesCross for the weekfollowing the week in which Memorial Day occurred.BobbyMullins, president of the Union, had informedTotty that Lawson was a member of the Negotiating andGrievance Committee Lawson told Totty that Cross didnot understand why he received only straight time for the8 hours he worked on Saturdayin theweek following theweek in which Memorial Day occurred.2 Totty said therewas a notice on the bulletin board about it, and asked himif he had seen it. Totty asked Lawson if he was Cross'lawyer. Lawson testified that he had seen the notice, butdid not know that the Union had asked for the longMemorial Day weekend. Totty also said that he had ameeting to attend, but would get a satisfactory answer tohis question.At approximately 10:30 the following morning, therewas a meeting in Totty's office attended by Lawson,Cross, Union President Bobby Mullins, Totty, PurchasingAgent Dale Hilton, and Executive Vice President FrancisHubbard Lawson asked Hilton how he figured the timefor Saturday. Hilton explained to Cross and Lawson whythe 8 hours worked on the Saturday was straight time.TottyorHiltonaskedLawson and Cross if theyunderstood the notice on the bulletin board, and why theyhad not questioned it before if they did not understand it.Totty again asked Lawson if he was Cross' lawyer.Hubbard interrupted the explanation being given byHilton by stating that thereafter there would be no morefoolishness, that employees would work 8 hours before theholiday and 8 hours afterwards, strictly in accordance withthe Contract, and if employees were not satisfied to getridof them. Totty said Mullins was a party to theagreement posted on the bulletin board about working themakeup time on the SaturdayMullinsdenied he was.Lawson asked Cross if he was satisfied. Cross replied thathe did not wish to cause any trouble, and to forget thewhole thing. Lawson apologized to Totty, Hilton andHubbard for taking up their time. The meeting was onRespondent's time. About 45 minutes later Totty came toLawson's workstation,and talked to him. He askedLawson if Cross was satisfied, and Lawson replied that heThe Union was certified as bargaining representative of Respondent'sproductionandmaintenanceworkers inApril1953The lastcollective-bargaining contract the Union had with Respondent(hereincalled the Contract)was effective from September 14, 1966, to September13, 1968Afterthe latter date, Respondent's production and maintenanceemployees had another collective-bargaining representativeAt the request of the Union, to Respondent,and by its agreement withRespondent,the employees worked only Monday, Tuesday and Wednesdayof the week that included Memorial Day, Thursday, May 30, 1968 Theywere credited with a 32-hour week including 8 hours for Memorial DayThe contract provides that an employeemustwork 8 hours the day beforea holiday and 8 hours the day after a holiday in order to be paid for theholidayTheUnion and Respondent agreed that the 8 hours not workedon Friday of this week would be made up in the following week Theymade it up on Saturday of the following week This gave them 48 hoursfor that week The employees were paid for 32 hours for the weekincludingMemorial Day and for 48 hours for the week following Theyreceived only straight time for the Saturday work The Contract providesfortime-and-a-halfforSaturdayworkTheywerenotpaidfortime-and-a-half because they merely made up time for which they normallyreceived straight time, in order to have a long Memorial Day weekendrunning fromWednesdayevening until the following Monday morningknew no more than Totty did as he had returned directlyto his work bench after the meeting. Totty said that Crosswould have to stop causing trouble or he would have totake disciplinary measures against himHe also said thatsomebody was putting crazy ideas into Mullins' headabout his status as the Union's president, and about therelationship between the Union and Respondent, and if hefound out who it was he would fire him and Mullins.Lawson did not say anything.Union PresidentMullins testified that in the first 3months of 1968, when he and Totty were discussingcontract negotiations, which Mullins testified were comingup,Totty said he hated to have Lawson on theNegotiating Committee as he liked to argue about theUnion and seemed to know a lot about it, and that Tottyalso said to him during this time that the Union shouldnot elect the newer employees on its committees because iftheyshouldbe laid off the Union would lackrepresentation. Both Lawson and Hickey, another unionrepresentative, were relatively new employees.'Mullins also testified that when Cross quit on July 1,1968, he had a conversation with Totty, and during theconversation he said to Totty that he heard Cross quit andTotty said he had, and following this reference to Cross'quittingand some conversation in regard to Cross'questioning of the pay he received for the Saturdaymake-up time, Totty said that maybe things would getback to normal if they could get rid of one moretroublemaker. As will be seeninfra,Totty denied that onJuly 1, 1968, he threatened employees with discharge forengaging in unionactivities.However, he did not denymaking the statement to Mullins about getting rid ofanother troublemaker.The Union had ameeting onJuly 6, 1968, at the layouttablein theplant. This table was located 25 yards fromTotty's office between the assembly floor and the machineshop.Unionmeetingswere customarily held at thislocation. It was decided by those present that the Contractwould not be renewedas it was,but that a new contractor a revision of the Contract would have to be negotiatedOn July 7, 1968, Lawson and his wife prepared a writtennotice ofintentionto terminate the contract Lawson gaveittoUnion President Mullins on July 8, 1968, and hesigned iton that date. One copy was given to Respondent,one waskept by the Union,and onewas posted on thebulletin board. A union meeting was held on July 8, 1968,at 12.15noonat the layout table. Lawson had prepared alistof items or subjects that should be discussed inpreparing a contract proposal and he read the items orsubjects on the list afterthemeetingwas opened byMullins.There followed a discussion among the 15employeespresent dealingmostly with wages.On July 10, 1968, Shop Superintendent Totty handed aletter toMullins in a sealed envelope. On the same day acopy was handed to Lawsonin a sealedenvelope. Theletter,dated July 10, 1968, was addressed to Mullins aspresident of the Union,and signedby Totty as ShopSuperintendent of Respondent. In the letter, reference ismade to Article 7, Section 9, of the Contract, and then itcarriesthestatement that in accordance with thatprovision the letter is notice to Mullins and the membersof the Union's executive committee that Lawson was to be'Icredit the testimony of Mullins set out in this paragraph and in thefollowing paragraph. I reach this ruling after the evaluation of thistestimony in the context of the record as a whole, including the demeanortestimony of Lawson, Mullins andTotty The evidentiaryfindings set outin this decision have been made after the same evaluation 404DECISIONS OF NATIONALLABOR RELATIONS BOARDlaid off effective 5 p.m., July 12, 1968.' The remainder ofthe letter is comprised of the following:It is with deep regret that we make this announcementto you because this man has done fine work and hasreflected great credit upon himself and this company.Unfortunately, thereis nowork available in his area ofemployment nor is it anticipated that there will be workavailable for some time.Thomas L. Green & Company, Inc., will be pleased togive this man a fine reference in the event he shouldrequest this for other employment.Totty said to Lawson, when he handed him the letter,that he would be glad to explain anything in the letter thatwas not clear.When Mullins read the letter he went toTotty's office and asked him why Lawson was being laidoff as Raymond Jarrell was lowest on the seniority list.TottyrepliedthatLawsonwasclassifiedasanassemblymanandJarrellwasclassifiedasanassemblyman and a welder.Around noon of July 10, 1968, Totty called Lawsoninto his officeHe asked Lawson if he understood theletter, and Lawson replied that he did. Totty said he wasbeing laid off because Respondent was short onproduction orders, and there was an employee by thename of Raymond Jarrell, a welder with less senioritythan he had, but he was not an assembly man Tottyreferred to the conversations he had had with Mullins thatmorning, and told him what he had told Mullins aboutJarrelland his classificationMullins,who came intoTotty's office to either leave some blueprints or pick themup, overheard Totty telling Lawson what he had told himearlierabout Jarrell's classification and his retention,although he had less seniority than Lawson Lawson hasnot been recalled or reinstated, or offered reinstatement.About 2 weeks after Lawson's discharge on July 12,1968, Jarrell who, was working as an assembly man, hada conversation with Tracy Stanton, his supervisor in theAssembly Department, and Lawson's supervisor prior tohis discharge. He said to Stanton that he thought Lawson"got a dirty deal being that he had more time andsenioritythanIdid."Stantonanswered that hisclassificationwas different than Lawson's, that he washired as an assembler welder and Lawson was primarily abench man, and he was more valuable to Respondent atthat time Jarrell replied that as far as he knew he washired as an assemblyman, and Lawson's discharge reallymade him feel bad as he was laid off when he had moreseniority and a big family. The day following the dayJarrell had the conversation with Stanton, the latter toldhim that Totty wished to talk to him about Lawson Heand Stanton went into Totty's office. Totty said to Jarrellthat he was more valuable than Lawson because he could"assemble and lay out and weld," and Lawson had losthim money on several assembly jobs. He said that themoney loss on Lawson's assembly jobs was the reason hewas doing bench work. He then said that Lawson was agood bench man Jarrell told Totty that as far as he knewhe was hiredas anassemblyman and notas anassemblerwelder ''Article 7, section 9, provides that when an employee has been employed6months the Union shall be notified of his discharge 3 days before theeffective date'Jarrell began his employment with Respondent on February 21, 1968Lawson began his employment on July 20, 1967 Lawson was classified asassemblyman,classA, from the outset of his employment Jarrell appliedfor the job of welder when he applied for work on February 18, 1968Totty told him, after discussing with him the work in the assembly andOn September 20, 1968, Totty called him into hisoffice.Tottysaidhewanted to get his correctclassification so he could present it to the Board, andwanted a classification of his classification. He said thathe had pulled his application, and saw that he had filled intheword assemblyman in the space provided for theclassificationof the job for which he was makingapplicationTotty then said that he had a white cardshowing him classified first as assemblyman and second aswelder.He showed Jarrell the card. He then calledStanton to his office over the public address system, andasked him what Jarrell's classification was. Stantonreplied that as far as he knew he was hired in as"assembler welder" Totty then asked Jarrell what hewould say to a "Labor Relations man" who came up tohim and asked him what his classification was when hewas working at the back. Jarrell was working at the backof the plant at the time doing welding. Jarrell answeredthat he would have to tell him he was an assemblyman.Totty answered that he would be cutting his own throat ifhe gave that answer, and also said that he did not knowwhat such an answer would do to his being able tocontinue to work for Respondent Jarrell's reply was thatthat was the way it would have to be because he could notlie about the situation.Jarrell saw the white card with his classification ofassemblyman and welder written on it for the first time onSeptember 20, 1968. Nothing was said to him about itprior to that day. Respondent had one employee by thenameof Clyde West who was classified and employed asa welder. He resigned on August 20, 1968. Respondenthad another employee by the name of Parker who washired as an assemblyman, but was used as a welder aswell as an assemblyman. He resigned on August 13, 1968Severalweeks afterWest resigned, Jarrell assumed hiswelding job Jarrell's original classification remainedunchanged until at least September 30, 1968 At the timeLawson was discharged the plant was working overtime.The henchmen in the Assembly Department were working55 1/2 hours a week. The regular hours a week were 40.There were in the Assembly Department at the time of thedischarge five class A assemblymen, including Lawson,and two class B assemblymen, including Jarrell.' Jarrelldid assembly work after Lawson's discharge.fabricatingdepartments,and of sawing mannite, and telling himRespondent had two welders and had much money invested in them, thatthere was a possibility that he would be workingfor TracyStanton in theassemblydepartment, and he would start at $275 per hour Totty toldJarrell he wouldbe notifiedthrough Dallas Walton,Jarrell's father-in-lawand an employee of Respondent,on Monday,February 20,1968When hedid not hearfrom Tottyon February20, 1968,he contacted him thatevening Tottytold him he could report for workon Tuesday, February 21,1968He reportedfor workon that Tuesday morning, and began work atthat time as an assemblyman,classB,under StantonThe followingThursdayor Friday hefilledout the application for employment In thespace for jobbeing appliedfor, hewrote in the word "assemblyman "OccasionallyJarrelldidweldingwork,buthisregular jobwasassemblyman,class B'Article VII ofthe contract provides thatlayoff shallbe seniority, andthat seniority shall be a composite of length ofservice,abilityandefficiencyin performing the job, and physical and mental fitness insofar asit relates to safety and capacity to do thejobArticle11 of the contractprovides that an employee remains a probationer until he has beenemployed 6 months, and then becomes a regular employee if retained as anemployeeArticle V11 providesthat an employee does not have seniontyrating until he becomes a regular employee,and that Respondent has noresponsibility for continued employment of a probationer.Jarrell was stilla probationer at the time of Lawson's discharge THOMAS L. GREEN & CO.405C. Respondent's DefenseShop Superintendent Totty was Respondent's chiefwitness.PresidentLugarmerely gave the number ofproduction andmaintenance employees in April andSeptember 1968, and in April and September 1967 Thefollowing testimony is Totty's except for the employmentfigures just described.Respondenthasthreedepartments,Fabrication,Assembly, and Machine Shop. Lawson started out in theAssemblyDepartment in putting machinery togetherThen he was reduced to henchman. The change was to gethim on something that would make Respondent somemoney.When the parts reach the Assembly Departmentthey are rough cast iron They are worked on at the benchor sent to the Machine Shop. Then the parts are finallyassembled in the Assembly Department. In 1968, theorders changed heavily from orders for heavy bakerymachinery to orders for ovens, oven extensions andcoolers, cooling tunnels, cooling conveyers and relatedequipment. The change in equipment orders had reducedthework in, or had taken it out of the AssemblyDepartment at thetimeLawson was laid off. The amountof final assembly work in that department remained thesame as it was being done on heavy bakery machinerythat had been ordered prior to the change in the orders tooven equipment. While the phasing out of the other workof the Assembly Department had been started, this wasnot the case with respect to the final assembly work.Respondent had to find work for Lawson for 2 monthsprior to his layoff but kept him on because he hadfinancial difficulties early in the year due to his wifehaving a serious back operation and her being hospitalizedinconnectionwith her injury and recovery from theoperation.' Respondent retained Jarrell instead of Lawson,although the latter had greater tenure of employmentbecause Jarrell was a welder as wellas anassemblyman.Respondent preferred men having flexibility in skills suchas a combination of assembly work and welding, andsheetmetal workand runninga machine combined withassembly work or welding or any combination of skillsutilized in -Respondent's operationsAt the beginning of the summer, Respondent hadapproximately 50 to 55 employees in the shop The otheremployees were outside erectors or of some other specialclassificationand not in the unit of production andmaintenanceemployees represented by the Union. Lawsonwas questioned at the time of his hiring interview to see ifhe could do the work of an erector, but was found to lackthe ability for this work. At the time of the hearing,December 3, 1968, Respondent had 37 or 38 productionandmaintenance employees Shortly after Lawson waslaid off the weekly work hours for the benchmen werereduced from 55 1/2 to 40. In April 1968, Respondenthad 57 production and maintenance employees, and inSeptember 1968, had 43 of these employees, and in April1967, had 50, and in September 1967, had 46Totty denied Lawson was discharged because of unionactivity, and testified that the white card he showed toJarrellon which was his classification of assemblymanand welder was made out a few days after he was hiredTotty denied that at any time, particularly June 11, 1968,'This is Totty's testimonyHe also testified that Lawson could haveworked the 55 1/2 hours per week the henchmen were working if hewanted to do so, but he did not work these hours He admitted oncross-examination that Lawson did not work the overtime in the past,because of his wife's illnessand July 1, 1968, he warned employees he woulddischarge any one of them who engaged in activities onbehalf of the Union.He testified he had no knowledge ofthreatsof discharge to employees by Respondent forengaging in union activity.On redirect examinationTottytestifiedthatfinalassembly work in the Assembly Department requires theability to read blueprints as large as a wall of the hearingroom, but admitted that Lawson stated when he beganemployment that he had worked at the Adams Companyfor 12 years and was adept at reading blueprints Heagain testified that Lawson was much better at benchwork Totty also admitted he had not recalled Lawson buttestified he would do so when he needed his ability. Tottytestified that since Lawson's layoff he had hired a workerto drive nails, and another as a helper in the shippingroom,and that these jobs were not offered to Lawson. Hesaid that the pay for these jobs was considerably less thanwhat Lawson had received.D. General Counsel's Rebuttal EvidenceGeneral Counsel's documentary evidence furnished byRespondent shows that Respondent's unit employees as awhole worked extensive overtime after Lawson's dischargeuntil and including the week for which they were paid onSeptember 24, 1968. It shows that the assemblymenworked 80.4 hours in the week for which they were paidon July 16, 1968, and 68.5 hours in the week for whichthey were paid on July 9, 1968,' and worked overtime inthe other weeks ranging from 71 hours down to 30 hours.This evidence also shows that Lawson worked overtime inthe last 4 weeks prior to his discharge.There is no evidence that prior to Lawson's dischargeTotty or any other official of Respondent discussed withMullins or other union representatives a decrease in ordersthat could cause a layoff Nor was there any discussionprior to Lawson's discharge about the need from abusiness or economic standpoint to make a reduction inthe number of employees when it had to be made in termsof I employee only in a number of 52 employees whowere employed at the time of the layoffANALYSIS AND FINDINGS AND CONCLUSIONS OF FACTAND LAWOn the foregoing evidence I conclude and find thatRespondent threatened employees with discharge forengaging in union activity on June II and July 1, 1968, inviolation of Section 8(a)(1) of the Act The threat wasmade on July 11, 1968, when Totty approached Lawsonafter the meeting in his office, and in the course of aconversationwith him said that someone was puttingcrazy ideas inMullins' head about his- status as theUnion's president and about the relationship between theUnion and Respondent, and if he found out who it was hewould fire both of them. These words on their face clearlybear the threat that employees seeking through their unionactivities to improve their positions as employees would bedischarged.Suchathreatcutsacrosstherightsguaranteed to employees in Section 7 of the Act and isproscribed by Section 8(a)(1) of the Act.Ido not find the statement by Respondent's VicePresidentHubbard at the meeting in Totty's office onJune 10, that thereafter employees would work 8 hours'The paychecksreached Respondentfrom the bank on Tuesday for theweek endingthe pnor Friday 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore and 8 hours after the holiday strictly in accordancewith the Contract, and if employees were not satisfied togetridof them. The matter being discussed onRespondent's time by Totty, Executive Vice PresidentHubbard and Purchasing Agent Hilton for Respondent,and Union President Mullins, Grievance CommittemanLawson and employee Cross for the Union and Cross,was a frivolous one and should have been disposed of bythe Union.Mullins, as president of the Union, requested that theemployees be given the opportunity for a long weekendstartingwithMemorial Day, which fell on Thursday bynot having to work the Friday after Memorial Day. TheContract provides that an employee must work 8 hoursbefore a holiday and 8 hours after a holiday in order to beentitled to pay for the holiday. Totty granted Mullins'requestwith the understanding that the 8 hours notworked on Friday, May 31, would be made up onSaturday, June 8. The employees worked Saturday, June8 and were paid straight time as they worked only the 8hours regular time they did not work on Friday, \4ay 31,and for which they were entitled only to pay for regulartime.Cross felt he should have been credited withovertime for the work on Saturday on the theory that allwork on Saturday was overtime, even though it wasmake-up time for the time in the regular work week.Under the Contract, employees received time-and-a-halffor overtime on Saturday.By the granting of the Union's request the employeeswere given the benefit of the long weekend but not forovertime for 8 hours of regular time. This was obvious,and should have been explained to Cross by the Unionrepresentativesinsteadof taking up the time ofmanagement at management's expense. Hubbard gavevent to his exasperation by saying that thereafter therewould be compliance with the Contract, to which theemployees were a party through the Union, and those notsatisfied would be fired. Those not satisfied with their ownagreement would be troublemakers and properly subjecttodisciplineHisexasperationwasattheunreasonableness of Cross and the union representatives ininvoking the grievance procedure. There is no evidence theRespondent had objected to its being invoked for a properpurpose If the grievance procedure could be invoked forany frivolous purpose at the expense of management, theRespondent would suffer economically not only to itsdetriment but to the detriment of the employees as well.Hubbard's exasperation is understandable.Afterall,representatives of management are human beings of thesame mold as employees and representatives of employees,and are entitled to the same understanding employeesdemand and receive under the Act.The threat was made by Totty on July 1, 1968, when hesaid in the conversation he had with Lawson about theresignation of employee Cross that maybe things wouldget back to normal if they were able to get rid of onemore troublemaker. Totty was obviously referring to anemployee who was actively engaged in improving theconditions of the employees through his union activity,and obviously was stating that Respondent favored thetermination of this employee. Totty threatened employeeswith discharge who engagedin unionactivityIconclude and find that Respondent discriminatorilydischarged Lawson on July 10, 1968, effective July 12,1968, in violation of Section 8(a)(3) and (1) of the Act,because he engagedin unionactivity.General Counsel'sevidence showsa prima faciecase of a discriminatorydischarge,andRespondent's evidence of business oreconomic justification fails to rebut the evidenceTheprima facieevidence of discriminatory dischargeare Totty's statements to Mullins in the first 3 months of1968 about Lawson and his positive and active interest onbehalf of the Union, both as a rank-and-file unionmember and as a member of the Negotiating Committee,in which he disclosed irritation at this interest and activityof Lawson; the threat Totty made to Lawson on June 11,1968, that Respondent would discharge the employee whowas influencingMullinswith respect to his status aspresident of the Union, and the status of the Union, ascollective-bargaining representative,in its relationshipwithRespondent; the threat Totty made to Mullins onJuly 1, 1968, of discharge of the employee who was atroublemaker because he was engagedinunionactivity,and Lawson'sunionactivity on July 6, and July 8, 1968,followed by the discharge on July 12, effective July 12,1968.The union meeting held about 25 yards from Totty'soffice, and the union meeting of July 8 held at the samelocation were obviously known to Totty. Respondent hadgiven the Union permission to hold meetings at thislocation at times when there were breaks in work activity.Respondent would know that these employees' meetingswere union meetings or union activity after Respondentwas notified by the Union after the meeting on July 6,that the employees present had voted to terminate theContractRespondent, in any event, would know thisunder the small plant rule.' Under the small plant rule,Respondent would also know that Lawson read a list ofmatters at the July 8 meeting that he felt should beconsideredforinclusionintheUnion'scollective-bargainingproposalIdonotfindthatRespondent had knowledge under the small plant rule thatthe matters read by Lawson were not included in theContract I do not believe the small plant rule goes thatfar.Thereisnoevidence that Totty heard the mattersbeing read by Lawson or was informed of what they wereby someone who heard them. I do Find, however, thatfrom Lawson's activeunionactivity since January 1968,and the Union's notice of intention to terminate theContract to negotiate a new one, Respondent concludedby July 10, 1968, that Lawson was not wasting his timeand the employees' time by reading what was in theContract to be terminated, but was reading something newthatwouldbenefittheemployeesand impose anadditional burden on Respondent.The notice of discharge on July 10, to Mullins andLawson following closely on Lawson'sunionactivity onJuly 6 and 8, and against the background of Respondent'sdispleasure in the months prior to the July activity atLawson's union activity spells outa prima faciecase of adiscriminatory discharge of Lawson on July 10, 1968.Respondent defends on the ground that at the timeLawson was discharged there was no need for his servicesThere was a change in 1968 in the type of ordersRespondent had been receiving, which were largely ordersfor heavy bakery machinery to orders largely for ovenequipment, and this change took out of the AssemblyDepartment work which Lawson handled. There wasfinallyassembly work on the heavy bakery equipmentordered before the change, but Lawson did not do thisassembly work. He did only benchwork. The change inthe type of order required a reduction in force at the time'Kamp Togs, Inc.148NLRB 196,AngwellCurtainCompany. Inc vN L R B.192 F 2d 899, 903(C.A7);N LR B v. Malone KnittingCompany.385 F 2d 880 (C A I), enfg 152 NLRB 643, 644, 647 THOMAS L. GREEN & CO.of Lawson's discharge of one employee, and the employeeselectedwas Lawson. Respondent admitted that Lawsonhad longer tenure as an assemblyman than Jarrell had, ashe was first employed in July 1967, while Jarrell was firstemployed in February 1968, but claimed that Jarrell had abetter seniority rating because he was employed as anassemblymanandawelder,andhad these twoclassificationsfrom the time he began employment.Respondent had to find work for Lawson for about 2months before he was discharged, and Lawson was giventhe opportunity to work the average workweek of 55 1/2hours per week that the plant was working but Lawsondidnotwork overtime.Respondent admitted thatLawson's failure to work more hours than he did was dueinpart to a serious back injury his wife had whichrequiredhospitalizationand surgery. It claimed thatovertime ceased shortly after Lawson's discharge.There is evidence that rebuts Respondent's evidence.Jarrellwas not hired in February 1968, as a welderalthough he applied for such a job, but was hired as anassemblyman, class B. He was occasionally asked to dowelding work. Totty told Jarrell, when he applied for thejob of welder, that he had two welders in whom he hadinvestedconsiderablemoney.The welders,West andParker,resignedon August 20, 1968, and August 13,1968, respectively, but Jarrell was not assigned to West'swelding job until weeks after West resigned. AlthoughTotty testified that Jarrell had a better seniority ratingthanLawson at the time of Lawson's discharge, theevidence shows that at that time Jarrell was still aprobationary employee, and did not have a seniorityrating,and would not receive one until he became aregular employee on August 21, 1968. Respondent had noresponsibilityforhiscontinued employment until hebecame a regular employee. Lawson had a seniorityrating,and in his classification as assemblyman, wasconsidered to be a very able employee.Respondent's employees numbered 50 in April 1967,and 43 in September 1967, and numbered 57 in April1968, and 46 in September 1968. More employees wereneeded in 1968 than in 1967. Respondent's evidence thatthere was need for a reduction in force in the AssemblyDepartment at the time Lawson was discharged is merelythe conclusionary statement of Totty that this was so. Itlacks probative testimony or written evidence showing whyitwas so. Totty's credibility is not dependable in view ofhis efforts to persuade Jarrell to tell any representativefrom the Board investigating the charge filed by Lawsonthat he was hired as a welder as well as an assemblyman,contrary to Jarrell's belief that he was hired only as anassemblyman, and his telling Jarrell that his failure to tellthe Board representative that he was so hired might wellend his employment by Respondent. There is no probativeevidence, such as business or economic reasons, to showthat the reduction should be one employee only, but if so,that the employee should be Lawson instead of some otheremployee or employees, aside from Jarrell, in theAssembly Department. Tenure of employment is only oneof three factors that determine a seniority rating forregular employees for use in an economic layoff ofemployees. The evidence shows that contrary to Totty'stestimony, overtime did not end shortly after Lawson'sdischargebut continued, plantwide, until the end ofSeptember 1968, that the assemblymen worked substantialovertime during that period, and that Lawson, himself,worked overtime during the 4 weeks prior to hisdischarge.407Ido not credit Respondent's defense. In view of itsmany weaknesses, disclosed when viewed with rebuttalevidence,includingTotty's efforts to force Jarrell to give astatementto Board representatives about his classificationcontrary to Jarrell's belief, and with the evidence ofLawson'sunionactivity from January 1968, until hisdischarge, Respondent's dislike of this conduct of Lawson,and the timing of Lawson's dischargeinrelation toLawson'sunionactivity, particularly that connected withthe Union's preparation on July 6, 7 and 8, 1968, for thenegotiation of a new collective-bargainingcontract, I findthe defense is pretextual. I further find, and conclude thatthe motive for Lawson's layoff on July 10, 1968, effectiveJuly 12, 1968, was Lawson's unionactivity, and that thelayoffwas a discriminatory discharge. The dischargediscriminatesagainstLawson because ofhisunionactivity,and discourages membership in the Union, inviolation of Section 8(a)(3) and (1) of the Act.'°IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act. Theaffirmative actionwill include the immediate offer ofreinstatement to Lawson to his former or substantiallyequivalent employment, without prejudice to his seniorityand other rights and privileges, and making him whole forany loss of pay suffered by reason of the discriminationagainst him,as provided in F.W.Woolworth, Co.,90NLRB 289, with interest at 6 percent per annum asprovided inIsisPlumbing & Heating Co.,138NLRB716.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent interfered with, coerced, and restraineditsemployees with respect to their rights to engage inunionactivity, in violation of Section 8(a)(1) of the Act,by threatening employees Lawson and Mullins, and otheremployees,withdischarge if they engagedinunion"Kamp Togs, Inc.148 NLRB 196,N L R B v D'Armigene, Inc,353F 2d 406, 409-411 (C A 2), enfg 148 NLRB 2,N L R B v. Tru-LineMetal Products Company,324 F 2d 614, 616 (C A. 6), cert denied 377U S 906, enfg 183 138 964,N L R B v. WTVJ,Inc. 268 F 2d 346,347-348 (C A 5), enfg 120 NLRB 1180,N L R B v Condenser Corp,128 F 2d 67, 75 (C A 3), enfg as modified 22 NLRB 347,N L R B vRadcliff, et al, 211F 2d 309, 314 (C A 4), certdenied348 U.S 833,enfg as modified 101 NLRB 167, andN L R B v. Schill Products, Inc,340 F 2d 568, 573 (C A 5), enfg 140 NLRB 1164 and 144 NLRB 69 408DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities.4Respondent discriminatorily discharged employeeLawson because he engaged in union activity, and therebydiscouragedmembership in the Union, in violation ofSections 8(a)(3) and (1) of the Act.5The aforementioned unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that Thomas L. Green & Company,Inc., itsofficers, agents, successors, and assigns, shall:1Cease and desist from:(a) Interfering with, coercing, or restraining employeesin the exercise of their rights guaranteed them by Section7 of the National Labor Relations Act, as amended, bythreatening them with discharge if theyengage in unionactivity.(b)Discouragingmembership in Bakery MachineryWorkers, Inc., or any other labor organization, bydischargingemployees because they engageinunionactivity,orotherwisediscriminatingagainst them inregard to the hire or tenure of their employment or anyterm or condition of employment, because theyengage inunion activity.(c) By like or related conduct, interfenng with, coercingor restraining employees in the exercise of their rights toself-organization, to join or assist the Union, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingorothermutualaidorprotection,asguaranteed in Section 7 o` the Act2Take the following affirmative action which I findwill effectuate the purposes of the Act:(a)Offer employee CharlesW. Lawson immediatereinstatement to his former or substantially equivalentemployment, without prejudice to his seniority and otherrights and privileges, and make him whole for any loss ofearningshemay have suffered by reason of thediscriminationagainst him,with interest at 6 percent perannum,in the manner set forth in the section entitled"The Remedy."(b)Notify the above-named employee if presentlyserving inthe Armed Forces of the United States, of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Militaryand Service Act of 1948, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant and material to Respondent's compliancewith the provisions of this Order.(d)Post in conspicuous places at its plant inIndianapolis,Indiana,including all places where notices toemployees are customarily posted, copies of the attachednoticemarked "Appendix "" Copies of said notice, onforms provided by the Regional Director for Region 25 oftheNational Labor Relations Board, shall, after beingduly signed by an authorized representative of theRespondent, be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive daysthereafter, in such conspicuous places. Reasonable stepsshall be taken by the Respondent to insure that the copiesof said notice are not altered, defaced, or covered by anyother matenal.(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of the receipt by theRespondentof this Trial Examiner's Decision andRecommended Order, what steps the Respondent hastaken to comply therewith."2IT IS FURTHER RECOMMENDED that unless on or before20 days from the date of the receipt of this TrialExaminer'sDecisionandRecommendedOrder theRespondent notifies the Regional Director, in writing, thatitwill comply with the foregoing Recommendations, theNational Labor Relations Board issue an order requiringthe Respondent to take the action aforesaid.In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order"shall be substituted for the words theRecommended Order of a Trial Examiner"in the notice in the furtherevent that the Board'sOrder be enforced by a decree of the United StatesCourtof Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order be adopted by the Boardthis provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply therewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamendedwe hereby notify ouremplo ees that:WE WILL NOT interfere with, coerce, or restrainemployees in their exercise of their rights guaranteedthem by Section 7 of the National Labor RelationsAct,asamended, by threatening employees withdischarge for engaging in union activity.WE WILL NOT discourage membership in BakeryMachineryWorkers,Inc ,oranyotherlabororganization, by discharging employees because theyengageinunionactivity,or otherwise discriminateagainstemployees in regard to the hire and tenure oftheiremployment or any term or condition ofemployment, because theyengage in unionactivity.WE WILL NOT engage in like or related conduct thatinterfereswith, coerces, orrestrainsemployees in theexercise of their rights to self-organization, to join orassist the Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection.WE WILL offer immediate reinstatement to CharlesW. Lawson to his former or substantially equivalentemployment, without prejudice to his seniority andother rights and privileges, and make him whole forany lossof earningshe may have suffered by reason ofthediscriminationagainsthim,with interest at 6percent per annum. THOMAS L. GREEN & CO409All our employees are free to become, or refrain fromright to full reinstatement upon application in accordancebecoming, members of Bakery Machinery Workers, Inc.,with the Selective Service Act and Universal Militaryor any other labor organization.Training and ServiceAct of1948, as amended, afterdischarge from the Armed Forces.THOMAS L GREEN &This notice must remain posted for 60 consecutive daysCOMPANY, INCfrom the date of posting, and must not be altered,(Employer)defaced,or covered by any other material.DatedByIf employees have any question concerning this notice(Representative)(Title)or compliance with its provisions,they may communicatedirectlywith the Board's Regional Office, 614 ISTANote:We will notify Charles W. Lawson, if presentlyCenter 150WestMarket Street,Indianapolis,Indianaserving inthe Armed Forces of the United States, of his46204, Telephone 317-633-8921